DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
The present application is claiming the benefit of earlier filing dates of several provisional applications and non-provisional application.  However, these provisional applications and non-provisional application fail to fully support the claimed invention recited in all claims 1-19 of the present application.  Therefore, the present application cannot get the benefit of any earlier filing date.  
Accordingly, the effective filing date of the present application is August 30, 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 11-13, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2017/0012349) in view of Hong (US 5,539,421).
As to claim 1, Lee discloses a radio-Frequency (RF) transmit-receive system (see at least figure 1) comprising: a plurality of RF transmit-receive modules 120, 130, wherein each RF transmit-receive module includes: a reference signal input port (see figure 3 which shows receiving antennas of modem 250); a reference signal output port (see figure 3 which shows transmitting antennas of modem 250); and a reference signal distribution cavity 270 (see at least figure 3; paragraphs [0076], [0077]) having a plurality of reference signal input ports (see input ports that are coupled to transmitting path of front modem 250) and a plurality of reference signal output ports (see output ports that are coupled to receiving path of front modem 250); and wherein each reference signal output port of a module 250 is connected to an input port of the reference signal distribution cavity (see at least figure 3); each reference signal input port of a module 250 is connected to an output port of the reference signal distribution cavity (see at least figure 3); and wherein at least one transmit-receive module 250 is operative to input a reference signal output by another transmit-receive module signal 260 (see figure 1); and at least one reference signal input to a reference signal input port is distributed, via the reference signal distribution cavity 270 (see at least figure 3; see also waveguide 530 in figures 5, 8 and 9), to at least one reference signal output port.
Lee fails to disclose each port comprises a pin antenna protruding into the reference signal distribution cavity.  Hong discloses each port 41 (see at least figure 2) comprises a pin antenna 42 protruding into a signal distribution cavity (see wave guide 200).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Hong to Lee, in order to improve quality of signals distributed in the reference signal distribution cavity.
As to claim 2, Lee discloses the reference signal distribution cavity 270 (see at least figure 3) provides a propagation path from each input port to each output port (see also paragraphs [0076], [0095]).
As to claim 4, Lee discloses each module 260 (see at least figure 2) of the plurality of modules is operative to input a reference signal output by another transmit-receive module 250.  See also paragraph [0070]. 
As to claim 11, Lee discloses the reference signal distribution cavity comprises a reflecting surface.  See paragraph [0077] which discloses that the reference signal distribution cavity 270 may comprise a metal housing; see also paragraph [0097] which discloses that “the metal housing 730 may play the role of a passage for transferring test signals”.  Therefore, the reference signal distribution cavity 270 inherently comprises a reflecting surface. 
As to claim 12, Lee fails to disclose the reflecting surface is spaced at least several wavelengths from a plane of the reference signal input ports and the reference signal output ports.  Those skilled in the art, however, would have realized that these claimed limitations do not involve any inventive concept.  They merely depend on an arbitrary relationship between the distance between two surfaces of the distribution cavity 270 (see Lee, figure 3) and operating wavelengths of the reference signal.  In addition, the specification of the instant application fails to disclose any unexpected results obtained from having the distance between two surfaces being at least several wavelengths.  Therefore, it would have been obvious, before the effective filling date of the claimed invention, to one of ordinary skill in the art to modify Lee as claimed, in order to improve flexibility in choosing a desired size of distribution cavity 270.
As to claim 13, Lee discloses reference signal distribution cavity 530 is a parallel-plate waveguide (see at least figures 5, 8, and 9).
As to claim 16, Lee discloses the reference signal distribution cavity has a curved shape (see figure 6, regions 610, 620). 
As to claim 17, Lee discloses the reference signal distribution cavity has a planar shape (see figure 8). 
As to claim 18, Lee discloses signals input to the reference signal distribution cavity 270 are distributed according to the distances between the ports of the cavity (see at least figure 3 showing signals distributed along the reference signal distribution cavity 270).
Claims 3, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Hong as applied to claim 1 above, and further in view of Alpert (US 2015/0111507).
As to claim 3, Lee fails to disclose the at least one transmit-receive module is operative to input simultaneous reference signals output by more than one other transmit-receive module.  Alpert discloses at least one transmit-receive module (see paragraph [0027] disclosing the transmitter 110 and receiver 120 may be “a transceiver”; see also paragraph [0046] disclosing “obtaining test signals transmitted from at least one first device”, paragraph [0052] disclosing “For example, the controller(s) 501 may direct the transmitter(s) 510 to transmitted the one or more test signals”; therefore, at least one transmit-receive module 520 is operative to input simultaneous reference signals output by more than one other transmit-receive module 510).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Alpert to Lee, in order to reduce the size, and weight of the transmit-receive modules.
	As to claim 5, it is rejected for similar reasons with respect to claim 3 above.
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Hong as applied to claim 1 above, and further in view of Feigin (US 2016/0380711).
As to claim 6, Lee does disclose at least one transmit-receive module 250, 260 (see at least figure 2) includes a bidirectional communication (see paragraph [0070]), but fails to disclose at least one transmit-receive module includes a bidirectional input/output port.  Feigin discloses at least one transmit-receive module 17, 120, 170 (see at least figure 1B) includes a bidirectional input/output port (see a single bidirectional input/output port coupled to antenna 13 in each module 120).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Feigin to Lee, in order to reduce the size, and weight of the transmit-receive modules.
	As to claim 7, it is rejected for similar reasons with respect to claim 6 as set forth above.	
As to claim 8, Lee does disclose at least one transmit-receive module 250, 260 (see at least figure 2) includes a bidirectional communication via the reference signal distribution cavity 270 (see paragraph [0070]), but fails to disclose the reference signal distribution cavity 270 includes at least one bidirectional port.  Feigin discloses a reference signal distribution cavity 314 (see waveguide in figures 3A, 3B, and 4) includes at least one bidirectional port 39 (see paragraph [0104]).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Feigin to Lee, in order to reduce the size, and weight of the reference signal distribution cavity 270.
As to claim 9, it is rejected for similar reasons with respect to claim 8 as set forth above.  It is noted that as the combination of Lee and Feigin is made, each port of the reference distribution cavity 270 in Lee would be modified by a bidirectional port 39 taught by Feigin.  Accordingly, the combination of Lee and Feigin reads on the claimed limitations.	  
As to claim 10, it is rejected for similar reasons with respect to claim 7 as set forth above.  It is noted that as the combination of Lee and Feigin is made, the bidirectional reference signal port of each transmit-receive module is connected to a bidirectional port 39 of the reference signal distribution cavity.  Accordingly, the combination of Lee and Feigin reads on the claimed limitations.	  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Hong as applied to claim 1 above, and further in view of Miyashita (US 2005/0090274).
	As to claim 14, Lee fails to disclose the reference signal distribution cavity further comprises microwave absorbing elements.  Miyashita discloses a reference signal distribution cavity 85 (see figure 18) further comprises microwave absorbing elements (see paragraph [0197]).  Therefore, it would have been obvious, before the effective filling date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Miyashita to Lee as claimed, in order to reduce reflection (as suggested by Miyashita at paragraph [0197]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14, 16-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN T VO/Primary Examiner, Art Unit 2646